Citation Nr: 1503727	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degeneration of lumbar IVD with spinal stenosis and sciatica ("back disability").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.L. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1964 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In November 2014, the Veteran testified during a travel board hearing was held before the undersigned Acting Veteran's Law Judge (AVLJ).  A transcript of the hearing is included in the claims file.  


FINDING OF FACT

A back disability was not manifest during service and is not causally or etiologically related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
  
In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has asserted entitlement to service connection for a back disability.  He has submitted a letter dated January 2010 from his private physician Dr. F.R.C.  This letter shows a diagnosis attributed to the Veteran of degeneration of lumbar IVD with spinal stenosis and sciatica.  As such, the first element of service connection, evidence of a current disability, has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment records does not reveal any complaint or treatment of a back disability in service.  The Veteran's December 1967 Report of Medical Examination states that the Veteran was evaluated as clinically normal, to include his spine, other musculoskeletal.  

There are no VA or private treatment notes of record.  The Veteran has submitted two statements from his private doctors to support his claim.  The first one is a January 2010 letter from Dr. F.R.C.  Dr. C states that the Veteran told him that he hurt his back in service and that in his opinion it is at least as likely as not that the Veteran's low back disability is related to his injury while in the military.  The second opinion is a December 2009 letter from Dr. M. K.  Dr. K states that the Veteran has a history of chronic lumbar pain.  He was told by the Veteran that he injured his back in service and that in his opinion the Veteran's chronic back pain may be a result of a prior injury.  

The Veteran has also submitted a February 2011 statement to support his claim and recounted the same information at his hearing in November 2014.  He stated that while serving aboard the USS Saratoga in November 1967, he jumped off the flight deck on to a platform.  As he proceeded to walk down the platform to the stairs, he slipped on the stairs because they were wet and he fell on his lower back.  He went to the sick bay the next day was treated for his injuries.  He was told to take a whirlpool bath three times a week.  The Veteran also states that he sought medical treatment for his back in 1971 at Mt. Clemons General Hospital, but these records are unavailable.  

The Board has considered all the available evidence of record and finds that it does not support a claim for entitlement to service connection for a back disability.  First, there is no credible evidence of a disability or injury in service.  The Veteran has recounted his injury to his doctors as well as to the Board.  However, for the following reasons, the Board finds that these recent statements are not credible.  First, there is no record of the Veteran having sought treatment for his back in the service treatment records.  The Veteran asserted that he sought such treatment, and there is otherwise no indication that his service treatment records are incomplete, but they contain no record of such treatment.  Furthermore, when he was examined in December 1967 upon separation from active service and again in August 1975 in conjunction with reserve service, his spine was normal.  

Most significantly, in August 1975, the Veteran completed a Report of Medical History in conjunction with his reserve service and denied any medical history of recurrent back pain.  This is a signed, sworn document completed shortly less than eight years after the Veteran separated from service.  It is dated after the Veteran states he was injured in service and after he states he sought treatment for his back in 1971.  However, at that time he denied any history of recurrent back pain, while reporting a positive history of three unrelated manifestations.  The Board finds that this is highly probative evidence, as it was completed and signed by the Veteran, is much closer in time to when he separated from active service, and it was not produced in conjunction with the Veteran's claim for VA compensation benefits.

As such, the Board finds that the Veteran's more recent statements asserting that he injured his back during service and had experienced symptoms and been treated since that time are not credible.  There is no evidence of record other than the Veteran's statements or the private physicians' statements, which were generated on the basis of the Veteran's report of in-service injury, suggesting that such an injury occurred.  As such, the Board finds that there is no credible evidence showing that there was an in-service injury of the back.  The Veteran's claim fails on this basis.

To the extent that the Veteran has submitted two opinions from his private physicians that support his contention that he has a currently diagnosed back disability that is related to an injury that occurred during service, it is clear that these physicians obtained information regarding an in-service back injury from the Veteran.  As the Board has already determined that these statements are not credible in light of the more contemporaneous evidence of record, these opinions have no probative value.  The same is true of any nexus opinion provided by the Veteran.

The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a back disability and an ankle disability is denied.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated November 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim on a direct basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
A VA examination was not provided in conjunction with the Veteran's service connection claim related to his back disability, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as was discussed above, there is no credible evidence of an in-service injury to the back.  Therefore, VA is not obligated to provide the Veteran with a VA examination.

Additionally, the Veteran was afforded a hearing before the undersigned in November 2014.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements for 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the November 2014 hearing the undersigned explained the issue on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim. 
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159

ORDER

Entitlement to service connection for degeneration of lumbar IVD with spinal stenosis and sciatica is denied. 



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


